                       Case 5:21-cv-00465-J Document 5 Filed 06/09/21 Page 1 of 2

                              IN THE UNITED STATES DISTRICT COURT FOR THE
                                     WESTERN DISTRICT OF OKLAHOMA

    IAN RUPERT                                                )
                                                              )
                                                              )
                                                              )
                                    Plaintiff(s),             )
                                                              )
      v.                                                      )        Case No. 5:21-cv-00465-J
    CREDIT CONTROL, LLC et al                                 )
                                                              )
                                                              )
                                                              )
                                    Defendant(s)              )

                                            ENTRY OF APPEARANCE

      To the Clerk of this court and all parties of record:

                Enter my appearance as counsel in this case for:
      Defendant                      Credit Control, LLC
                                ,                                                                         .
      (Plaintiff/Defendant)                          (Name of Party)


           I certify that I am admitted to practice in this court and am registered to file
      documents electronically with this court.

                                                Patrick A. Watts                        6/9/2021
                                           s/
                                           Signature                                          Date

                                            Patrick A. Watts
                                           Print Name

                                            Malone Frost Martin, PLLC
                                           Firm

                                            1200 S. Big Bend Blvd.
                                           Address

                                            St. Louis                       MO                    63117
                                           City                             State             Zip Code

                                            (314) 669-5490
                                           Telephone

                                            pwatts@mamlaw.com
                                           Internet E-mail Address




REVISED 05/14/18
             Case 5:21-cv-00465-J Document 5 Filed 06/09/21 Page 2 of 2




                                         Certificate of Service
         ✔ I hereby certify that on 6/9/2021
        ____                                                   , I electronically transmitted the attached

document to the Clerk of Court using the Electronic Case Filing System for filing. Based on the records

currently on file           , the Clerk of Court will transmit a Notice of Electronic Filing to t

                           ECF




        _____ I hereby certify that on                         ,I       the attached document




on the following,             registered participants of the ECF System:




                                                         Patrick A. Watts
                                                       s/
                                                       s/ Attorney Name
